Perions, J.
This was a suit commenced before a justice of the peace, from whence it went, by appeal, to the Common Pleas. A trespass was alleged. The plaintiff claimed $25 damages in his complaint.
The defendant answered the general denial.
The plaintiff recovered $3 in the Common Pleas.
The defendant appealed to this court.
As the defendant claimed nothing in the pleadings, from the plaintiff j but simply defended against his demand, and the plaintiff’ recovered but $3, with which recovery he is content, and to avoid which is the only object of this appeal by the defendant, it is plain that there is less than $10 in controversy, exclusive of costs, in this court.
In. such case, the Supreme Court has no jurisdiction. Little v. The Danville, etc. Company, 18 Ind. 86. In cases where the entire judgment is not a money judgment, the Supreme Court may have jurisdiction, though the money part of the judgment may be less than $10. Example: where the defendant claims a set-off’, which is disallowed; or there is a judgment of forfeiture in addition to the money judgment. Vonderwcit v. The Town, etc., 15 Ind. 447.
Per Curiam.—The appeal is dismissed, with costs.